DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2022 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9, 10 and 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 13 and 15-20 of U.S. Patent No. 11,265,484 B1. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, note the comparison of claim 1 in the current application and claim 15 of the patent:
Application 17/581,287
US Patent 
1.   An image capture device comprising:
a light detector array; and
a controller comprising:
one or more processors;
a memory; and
program instructions stored in the memory and executable by the one or more processors to perform functions comprising:
using the light detector array to capture a first image in accordance with first exposure parameters, wherein the first image comprises a plurality of pixels, and wherein each pixel comprises a plurality of channels;

determining average pixel intensities for each of the plurality of channels;
determining a weighted average of pixel intensities using the average pixel intensities;
setting a gain based on the weighted average of pixel intensities;


setting second exposure parameters for a second image based on the gain;
and using the light detector array to capture the second image in accordance with the second exposure parameters.
15.   An image capture device comprising: 
a light detector array; and 
a controller comprising: 
one or more processors; 
a memory; and 
program instructions stored in the memory and executable by the one or more processors to perform functions comprising: 
using the light detector array to capture a first image comprising a plurality of pixels, wherein each pixel comprises a plurality of channels, and wherein the first image is captured in accordance with first exposure parameters; 
determining average pixel intensities for each of the plurality of channels; 
determining a weighted average of pixel intensities using the average pixel intensities; 
setting a gain that is proportional to a ratio of a desired average pixel intensity relative to the weighted average of pixel intensities; 
setting second exposure parameters for a second image based on the gain; 
and using the light detector array to capture the second image in accordance with the second exposure parameters.


The limitations of claim 1 of the present application are all present in claim 15 of the patent.  Claim 15 of the patent further requires that the setting a gain is to a gain that is proportional to a ratio of a desired average pixel intensity relative to the weighted average of pixel intensities.  Therefore, claim 1 of the present application is a broader recitation of claim 15 in the patent.

Regarding claim 2, limitations of claim 2 of the present application can be found in claim 16 of the patent.

Regarding claim 3, limitations of claim 3 of the present application can be found in claim 17 of the patent.

Regarding claim 9, limitations of claim 9 of the present application can be found in claim 18 of the patent.
Regarding claim 10, limitations of claim 10 of the present application can be found in claim 19 of the patent.

Regarding claim 12, note the comparison of claim 12 in the current application and claim 1 of the patent:
Application 17/581,287
US Patent 
12.   A method comprising:
causing an image capture device to capture a first image in accordance with first exposure parameters, wherein the first image comprises a plurality of pixels, and wherein each pixel comprises a plurality of channels;
determining average pixel intensities for each of the plurality of channels;


determining a weighted average of pixel intensities using the average pixel intensities;
setting a gain based on the weighted average of pixel intensities;


setting second exposure parameters for a second image based on the gain; and
causing the image capture device to capture the second image in accordance with the second exposure parameters.
1.   A method comprising: 
capturing, by an image capture device, a first image comprising a plurality of pixels, wherein each pixel comprises a plurality of channels, and wherein the first image is captured in accordance with first exposure parameters; 
determining, by a controller of the image capture device, average pixel intensities for each of the plurality of channels; 
determining, by the controller, a weighted average of pixel intensities using the average pixel intensities; setting, by the controller, a gain that is proportional to a ratio of a desired average pixel intensity relative to the weighted average of pixel intensities; 
setting, by the controller, second exposure parameters for a second image based on the gain; and 
capturing, by the image capture device, the second image in accordance with the second exposure parameters.


The limitations of claim 12 of the present application are all present in claim 1 of the patent.  Claim 1 of the patent further requires that the setting a gain is to a gain that is proportional to a ratio of a desired average pixel intensity relative to the weighted average of pixel intensities.  Therefore, claim 12 of the present application is a broader recitation of claim 1 in the patent.

Regarding claim 13, limitations of claim 13 of the present application can be found in claim 2 of the patent.

Regarding claim 14, limitations of claim 14 of the present application can be found in claim 3 of the patent.

Regarding claim 15, limitations of claim 15 of the present application can be found in claims 4 and in claim 5 of the patent.

Regarding claim 16, limitations of claim 16 of the present application can be found in claim 6 of the patent.

Regarding claim 17, limitations of claim 17 of the present application can be found in claim 7 of the patent.

Regarding claim 18, limitations of claim 18 of the present application can be found in claim 8 of the patent.

Regarding claim 19, limitations of claim 19 of the present application can be found in claim 9 of the patent.

Regarding claim 20, limitations of claim 20 of the present application can be found in claim 12 of the patent.

Regarding claim 21, limitations of claim 21 of the present application can be found in claim 13 of the patent.

Regarding claim 22, note the comparison of claim 22 in the current application and claim 20 of the patent:
Application 17/581,287
US Patent 
22.   A non-transitory computer readable medium having instructions stored thereon, that when executed by one or more processors cause performance of functions comprising:
causing an image capture device to capture a first image in accordance with first exposure parameters, wherein the first image comprises a plurality of pixels, and wherein each pixel comprises a plurality of channels;
determining average pixel intensities for each of the plurality of channels;
determining a weighted average of pixel intensities using the average pixel intensities;
setting a gain based on the weighted average of pixel intensities;
setting second exposure parameters for a second image based on the gain; and
causing the image capture device to capture the second image in accordance with the second exposure parameters.
20.   A non-transitory computer readable medium having instructions stored thereon, that when executed by one or more processors cause performance of functions comprising:
capturing, by an image capture device, a first image comprising a plurality of pixels, wherein each pixel comprises a plurality of channels, and wherein the first image is captured in accordance with first exposure parameters; 
determining average pixel intensities for each of the plurality of channels; determining a weighted average of pixel intensities using the average pixel intensities; 
setting a gain that is proportional to a ratio of a desired average pixel intensity relative to the weighted average of pixel intensities; 
setting second exposure parameters for a second image based on the gain; and 
capturing the second image in accordance with the second exposure parameters.


The limitations of claim 22 of the present application are all present in claim 20 of the patent.  Claim 20 of the patent further requires that the setting a gain is to a gain that is proportional to a ratio of a desired average pixel intensity relative to the weighted average of pixel intensities.  Therefore, claim 22 of the present application is a broader recitation of claim 20 in the patent.

Claims 1, 4-8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 12 of U.S. Patent No. 11,265,484 B1 in view of Nakamura, US 2012/0162467 A1.
Regarding claim 1, note the comparison of claim 1 in the current application and claim 1 of the patent:
Application 17/581,287
US Patent 
1.   An image capture device comprising:
a light detector array; and
a controller comprising:
one or more processors;
a memory; and
program instructions stored in the memory and executable by the one or more processors to perform functions comprising:
using the light detector array to capture a first image in accordance with first exposure parameters, wherein the first image comprises a plurality of pixels, and wherein each pixel comprises a plurality of channels;

determining average pixel intensities for each of the plurality of channels;


determining a weighted average of pixel intensities using the average pixel intensities;
setting a gain based on the weighted average of pixel intensities;



setting second exposure parameters for a second image based on the gain;
and 
using the light detector array to capture the second image in accordance with the second exposure parameters.
1.   A method comprising: 









capturing, by an image capture device, a first image comprising a plurality of pixels, wherein each pixel comprises a plurality of channels, and wherein the first image is captured in accordance with first exposure parameters; 

determining, by a controller of the image capture device, average pixel intensities for each of the plurality of channels; 
determining, by the controller, a weighted average of pixel intensities using the average pixel intensities; setting, by the controller, a gain that is proportional to a ratio of a desired average pixel intensity relative to the weighted average of pixel intensities; 
setting, by the controller, second exposure parameters for a second image based on the gain; and 
capturing, by the image capture device, the second image in accordance with the second exposure parameters.


Although claim 1 in the present application is directed to an apparatus and claim 1 of the patent is directed to a method, the limitations of claim 1 in the present application are present in claim 1 of the patent.  Claim 1 of the present application further require, 

a light detector array; and a controller comprising: one or more processors; a memory; and program instructions stored in the memory and executable by the one or more processors to perform functions of the method already present in claim 1 of the patent.
However, Nakamura discloses a light detector array (11 in figs/ 1 and 2); and a controller (20) comprising: a memory (26); one or more processors (20) to perform functions of capturing, by an image capture device (Figs. 1 and 2), a first image comprising a plurality of pixels, wherein each pixel comprises a plurality of channels (¶ 0027 and 0030), and wherein the first image is captured in accordance with first exposure parameters (¶ 0037); determining, by a controller of the image capture device, average pixel intensity for the entire image (step S101 in fig. 3); determining, by the controller, a weighted average of pixel intensities using the average pixel intensities; setting, by the controller, a gain that is proportional to a ratio of a desired average pixel intensity relative to the average of pixel intensities (step S103; ¶ 0037); setting, by the controller, second exposure parameters for a second image based on the gain (step S104); and capturing, by the image capture device, the second image in accordance with the second exposure parameters (¶ 0037-0038).  Thus, after considering the teaching of Nakamura who teaches the method and apparatus for performing an operation that would allow reducing noise even when the brightness of a subject has changed (¶ 0017-0018), it would have been obvious to one of an ordinary skill in the art before the effective filing date of the present application to have the method performed by an imaging device having a light detector array; and a controller comprising: one or more processors; a memory; and program instructions stored in the memory and executable by the one or more processors to perform functions of the method already present in claim 1 of the patent.  The motivation to do so would have been to provide an apparatus to perform an operation that would reduce noise even when the brightness of a subject has changed as can be appreciated in Nakamura (¶ 0017-0018).

Regarding claim 4, limitations of claim 4 of the present application can be found in claim 2 of the patent.

Regarding claim 5, limitations of claim 5 of the present application can be found in claim 3 of the patent.

Regarding claim 6, limitations of claim 6 of the present application can be found in claims 4 and 5 of the patent.

Regarding claim 7, limitations of claim 7 of the present application can be found in claim 6 of the patent.
Regarding claim 8, limitations of claim 8 of the present application can be found in claim 7 of the patent.

Regarding claim 11, limitations of claim 11 of the present application can be found in claim 12 of the patent.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 12, 2022